 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                Case No. 2:19-CR-125-RSL
10
                             Plaintiff,                         ORDER GRANTING
11
                        v.                                      UNOPPOSED MOTION TO
12                                                              CONTINUE TRIAL AND
       GUY CRUZ, JR.,                                           PRETRIAL MOTIONS
13
                             Defendant.                         DEADLINE
14
15
            This matter comes before the Court on defendant Guy Cruz, Jr.’s “Unopposed Motion to
16
     Continue Trial and Pretrial Motions Deadline.” Dkt. #18. Having considered the facts set forth
17
     in the motion, and defendant’s knowing and voluntary waiver, the Court finds as follows:
18
19          1.     The Court adopts the facts set forth in the unopposed motion; specifically, that
20 defendant appeared at his arraignment hearing on July 11, 2019 and pleaded not guilty to all
21 charges; that, as of July 16, 2019, defense had not yet received discovery; and that defense
22 counsel needs additional time to review the evidence, investigate the matter, consider possible
23
     defenses, and gather evidence material to the defense. The Court accordingly finds that a failure
24
     to grant a continuance would deny counsel, and any potential future counsel, the reasonable time
25
     necessary for effective preparation, taking into account the exercise of due diligence, within the
26
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 1
 1
            2.     The Court finds that a failure to grant a continuance would likely result in a
 2
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 3
            3.     The Court finds that the additional time requested between September 3, 2019, and
 4
     the proposed trial date of January 13, 2020 is a reasonable period of delay, as defense counsel
 5
     needs additional time to review the evidence, investigate the matter, consider possible defenses,
 6
 7 and gather evidence material to the defense. The Court finds that this additional time is
 8 necessary to provide defense counsel reasonable time to prepare for trial, considering all the
 9 facts set forth above.
10          4.     The Court further finds that this continuance would serve the ends of justice, and
11 that these factors outweigh the best interests of the public and defendant in a speedier trial,
12 within the meaning of 18 U.S.C. § 3161(H)(7)(A).
13
            5.     Defendant has signed a waiver indicating that he has been advised of his right to a
14
     speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
15
     that right and consented to the continuation of his trial to a date up to and including February 13,
16
     2020, Dkt. #29, which will permit trial to start on January 13, 2020, per defense counsel’s
17
     request.
18
19          IT IS HEREBY ORDERED that the trial date be continued from September 3, 2019 to
20 January 13, 2020.
21          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to
22 December 9, 2019.
23          IT IS FURTHER ORDERED that the period of time from the current trial date of
24 September 3, 2019, up to and including February 13, 2020, shall be excludable time pursuant to
25 the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this
26 motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),
27 and (h)(7)(B).
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 2
 1       DATED this 18th day of July, 2019.
 2
 3
 4
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 3
